DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Liu, US 20180350532.
Regarding claim 1, Liu discloses (figs.1-2) an arc extinguishing chamber base (1) applied to a molded case circuit breaker provided therein with components and installed in a part of a circuit so as to shut off the circuit or allow a current to flow in the circuit,
where the arc extinguishing chamber base (1) is made of a material including a thermoplastic resin (para.0007), and 
where the thermoplastic resin (para.0007) is an aromatic polyamide-based (polyphthalamide) [equivalent to polyamide 6T] resin (para.0013).
Regarding claim 2, Liu further discloses where the thermoplastic resin includes a PA66 (polyamide resin) material [para.0013].
Regarding claim 3, Liu further discloses where the aromatic polyamide-based resin [para.0013] consists of 30 mol% or more and less than 100 mol [20-70 wt.% of base polymer] of aromatic dicarboxylic acid [para.0014].
Regarding claim 5, Liu further discloses where the material further includes a metal material (aluminum oxide) [para.0021].
Regarding claim 6, Liu further discloses where the material further includes an inorganic filler (carbon black) [para.0020], a heat stabilizer, an antioxidant, a light stabilizer, a flame retardant, and a colorant [para.0026].
Regarding claim  7, Liu further discloses where the material of the arc extinguishing chamber base (1) is composed of 30 to 75% (20-70 wt.%) by weight of the aromatic polyamide resin, 20 to 65% (10-30 wt.%)  by weight of an inorganic (glass) filler, and 1 to 50%  (0-20 wt.%) by weight of remaining constituents. [para.0008].
Regarding claim 8, Liu further discloses where the material further includes ball particles (agglomerate) made of ceramic [para.0021].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Makoto et al, KR1020130050275 [Makoto].



Regarding claim 4, Liu discloses the claimed invention, but silent on wherein the aromatic polyamide-based resin consists of aliphatic or cycloaliphatic C4-C15 diamine.
Makoto discloses a semi-aromatic polyamide where the aromatic polyamide-based resin consists of aliphatic or cycloaliphatic C4-C15 diamine (8, 10 or 12 carbon atoms is used) [see translation page 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the base Liu with the teaching of Makoto, thereby improving the heat resistance  of the material. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takagi et al, Benighaus et al, Onizawa et al, Reyes, Ouchi, Wadahara et al and Syvertson are examples of thermoplastic resins utilized in electrical or electronic components configured similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833